DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 12, 13, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9972100. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive concept of determining that an imaging sensor is totally blocked or partially blocked and adapt, respond and accommodate with image processing based on results of the determination is taught by the present application and patent 9972100.
In regards to claim 1, 9972100 teaches a method for determining blockage of a vehicular camera (claim 1), the method comprising: providing a camera having an imaging sensor comprising a plurality of photosensor pixels (claim 1, lines 2-4); mounting the camera at a vehicle, the camera, when mounted at the vehicle, views 
In regards to claim 2, 9972100 teaches the method of claim 1, wherein the camera comprises a single imaging sensor (claim 1, line 2).
In regards to claim 3, 9972100 teaches the method of claim 1, wherein the camera comprises a CMOS imaging sensor (claim 1, lines 16-17).
In regards to claim 4, 9972100 teaches the method of claim 1, wherein adapting image processing by the image processor of frames of image data captured by the 
In regards to claim 5, 9972100 teaches the method of claim 1, comprising (1) determining an imaged location of an object viewed by the camera via image processing by the image processor of frames of image data captured by the camera and provided to the control, (ii) determining an expected location of the object responsive to vehicle data provided to the control, (iii) comparing, via the control, the imaged location of the object to the expected location of the object, and (iv) automatically correcting for misalignment of the camera responsive to determining that the imaged location of the object is offset from the expected location of the object (claim 1, lines 31-48).
In regards to claim 6, 9972100 teaches the method of claim 5, wherein the control receives the vehicle data via a communication bus of the vehicle (claim 1, lines 23-24, 31-48).
In regards to claim 7, 9972100 teaches the method of claim 5, wherein the vehicle data comprises at least one selected from the group consisting of (i) vehicle yaw information and (ii) vehicle steering information (claim 4).
In regards to claim 8, 9972100 teaches the method of claim 1, wherein mounting the camera at the vehicle comprises mounting the camera behind a windshield of the vehicle, the camera, when mounted at the vehicle, views through a portion of the windshield forward of the vehicle (claim 1, lines 8-15).

In regards to claim 12, 9972100 teaches the method of claim 1, comprising determining, via the control, a bad photosensor pixel of the plurality of photosensor pixels (claim 6).
In regards to claim 13, 9972100 teaches the method of claim 1, comprising ameliorating, via the control, the determined bad photosensor pixel of the plurality of photosensor pixels (claim 6).
In regards to claim 18, 9972100 teaches a method for determining blockage of a vehicular camera (claim 1 and 6), the method comprising: providing a camera having an imaging sensor comprising a plurality of photosensor pixels (claim 1, lines 2-4); mounting the camera behind a windshield of a vehicle, the camera, when mounted behind the windshield of the vehicle, views through a portion of the windshield forward of the vehicle (claim 1, lines 10-12); providing a control at the vehicle, the control comprising an image processor (claim 1, line 22); capturing frames of image data via the camera (claim 1, line 49-65); providing captured frames of image data to the control (claim 1, lines 49-65); receiving at the control frames of image data captured by the camera and provided to the control (claim 1, lines 49-65); determining, via the control, at least one selected from the group consisting of (i) that the imaging sensor is totally blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, that the count of bright photosensor pixels remains below a threshold, and (ii) that the imaging sensor is partially blocked by 
In regards to claim 19, 9972100 teaches the method of claim 18, wherein the portion of the windshield comprises a portion cleaned by a windshield wiper of the vehicle (claim 1, lines 10-15).

Claims 10, 11, 14-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9972100 in view of Stam et al. (US 20040008410).
In regards to claim 10, 9972100 teaches the method of claim 1, comprising at least in part controlling, via the control, and responsive at least in part to image processing by the image processor of frames of image data captured by the camera, automatically correcting for misalignment of the camera responsive to determining that the imaged location of the object is offset from the expected location of the object (claim 
In regards to claim 11, 9972100 as modified by Stam teaches the method of claim 10, comprising at least in part controlling, via the control, and responsive at least in part to image processing by the image processor of frames of image data captured by the camera, at least one selected from the group consisting of (i) an automatic high beam control system of the vehicle, (ii) a collision avoidance system of the vehicle, (iii) an object detection system of the vehicle and (iv) an adaptive front lighting system of the vehicle (Stam, paragraph 63).
In regards to claim 14, 9972100 teaches a method for determining blockage of a vehicular camera (claim 1), the method comprising: providing a camera having an imaging sensor comprising a plurality of photosensor pixels (claim 1, lines 2-4), wherein the camera comprises a single CMOS imaging sensor (claim 1, lines 16-17); mounting the camera behind a windshield of a vehicle, the camera, when mounted behind the windshield of the vehicle, views through a portion of the windshield forward of the vehicle (claim 1, lines 8-12); providing a control at the vehicle, the control comprising an image processor (claim 1, lines 20-22); capturing frames of image data via the camera 
In regards to claim 15, 9972100 as modified by Stam teaches the method of claim 14, wherein adapting image processing by the image processor of frames of image data captured by the camera to accommodate the determined partial blockage of the imaging sensor of the camera comprises performing region-based processing to take into account determined intensity variations in the different regions of the imaging sensor (9972100, claim 1, lines 49-59).
In regards to claim 16, 9972100 as modified by Stam teaches the method of claim 14, wherein the portion of the windshield comprises a portion cleaned by a windshield wiper of the vehicle (9972100, claim 1, lines 10-15).
In regards to claim 17, 9972100 as modified by Stam teaches the method of claim 14, comprising at least in part controlling, via the control, and responsive at least in part to image processing by the image processor of frames of image data captured by the camera, at least one selected from the group consisting of (i) an automatic high beam control system of the vehicle, (ii) a collision avoidance system of the vehicle, (iii) an object detection system of the vehicle and (iv) an adaptive front lighting system of the vehicle (Stam, paragraph 63).
In regards to claim 20, 9972100 teaches the method of claim 1, comprising at least in part controlling, via the control, and responsive at least in part to image processing by the image processor of frames of image data captured by the camera, . 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10726578. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive concept of determining that an imaging sensor is totally blocked or partially blocked and .
In regards to claim 1, 9972100 teaches a method for determining blockage of a vehicular camera (claim 4), the method comprising: providing a camera having an imaging sensor comprising a plurality of photosensor pixels (claim 4, lines 2-4); mounting the camera at a vehicle, the camera, when mounted at the vehicle, views exterior of the vehicle (claim 4, lines 5-7); providing a control at the vehicle, the control comprising an image processor (claim 4, lines 18-20); capturing frames of image data via the camera (claim 4, lines 39-64); providing captured frames of image data to the control (claim 4, lines 39-64); receiving at the control frames of image data captured by the camera and provided to the control (claim 4, lines 39-64); determining, via the control, at least one selected from the group consisting of (i) that the imaging sensor is totally blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, that the count of bright photosensor pixels remains below a threshold, and (ii) that the imaging sensor is partially blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, continuity of intensity variations in different regions of the imaging sensor (claim 4, lines 39-64); and adapting, via the control, and responsive to determination of either total blockage of the imaging sensor of the camera or partial blockage of the imaging sensor of the camera, image processing by the image processor of frames of image data captured by the camera to accommodate (i) the determined total blockage of the imaging sensor of the camera or (ii) the determined partial blockage of the imaging sensor of the camera (claim 4, lines 39-64).

In regards to claim 3, 10726578 teaches the method of claim 1, wherein the camera comprises a CMOS imaging sensor (claim 8).
In regards to claim 4, 10726578 teaches The method of claim 1, wherein adapting image processing by the image processor of frames of image data captured by the camera to accommodate the determined partial blockage of the imaging sensor of the camera comprises performing region-based processing to take into account determined intensity variations in the different regions of the imaging sensor (claim 4, lines 39-64).
In regards to claim 5, 10726578 teaches the method of claim 1, comprising (i) determining an imaged location of an object viewed by the camera via image processing by the image processor of frames of image data captured by the camera and provided to the control, (ii) determining an expected location of the object responsive to vehicle data provided to the control, (iii) comparing, via the control, the imaged location of the object to the expected location of the object, and (iv) automatically correcting for misalignment of the camera responsive to determining that the imaged location of the object is offset from the expected location of the object (claim 4, lines 23-38).
In regards to claim 6, 10726578 teaches the method of claim 5, wherein the control receives the vehicle data via a communication bus of the vehicle (claim 4, lines 23-38).

In regards to claim 8, 10726578 teaches the method of claim 1, wherein mounting the camera at the vehicle comprises mounting the camera behind a windshield of the vehicle, the camera, when mounted at the vehicle, views through a portion of the windshield forward of the vehicle (claim 4, lines 8-12).
In regards to claim 9, 10726578 teaches the method of claim 8, wherein the portion of the windshield comprises a portion cleaned by a windshield wiper of the vehicle (claim 4, lines 13-15).
In regards to claim 10, 10726578 teaches the method of claim 1, comprising at least in part controlling, via the control, and responsive at least in part to image processing by the image processor of frames of image data captured by the camera, a lane departure warning system of the vehicle (claim 1 and claim 7).
In regards to claim 11, 10726578 teaches The method of claim 10, comprising at least in part controlling, via the control, and responsive at least in part to image processing by the image processor of frames of image data captured by the camera, at least one selected from the group consisting of (i) an automatic high beam control system of the vehicle, (ii) a collision avoidance system of the vehicle, (iii) an object detection system of the vehicle and (iv) an adaptive front lighting system of the vehicle (claim 1 and claim 7).

In regards to claim 13, 10726578 teaches the method of claim 1, comprising ameliorating, via the control, the determined bad photosensor pixel of the plurality of photosensor pixels (claim 5).
In regards to claim 14, 10726578 teaches a method for determining blockage of a vehicular camera (claim 4, 7 and 8), the method comprising: providing a camera having an imaging sensor comprising a plurality of photosensor pixels, wherein the camera comprises a single CMOS imaging sensor (claim 4, lines 2-4, claim 8); mounting the camera behind a windshield of a vehicle, the camera, when mounted behind the windshield of the vehicle, views through a portion of the windshield forward of the vehicle (claim 4, lines 8-12); providing a control at the vehicle, the control comprising an image processor (claim 4, lines 18-20); capturing frames of image data via the camera (claim 4, lines 39-64); providing captured frames of image data to the control (claim 4, lines 39-64); receiving at the control frames of image data captured by the camera and provided to the control (claim 4, lines 39-64); determining, via the control, at least one selected from the group consisting of (i) that the imaging sensor is totally blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, that the count of bright photosensor pixels remains below a threshold, and (ii) that the imaging sensor is partially blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, continuity of intensity variations in different regions of the 
In regards to claim 15, 10726578 teaches the method of claim 14, wherein adapting image processing by the image processor of frames of image data captured by the camera to accommodate the determined partial blockage of the imaging sensor of the camera comprises performing region-based processing to take into account determined intensity variations in the different regions of the imaging sensor (claim 4, lines 39-64).
In regards to claim 16, 10726578 teaches the method of claim 14, wherein the portion of the windshield comprises a portion cleaned by a windshield wiper of the vehicle (claim 4, lines 13-15).
In regards to claim 17, 10726578 teaches the method of claim 14, comprising at least in part controlling, via the control, and responsive at least in part to image processing by the image processor of frames of image data captured by the camera, at least one selected from the group consisting of (i) an automatic high beam control system of the vehicle, (ii) a collision avoidance system of the vehicle, (iii) an object 
In regards to claim 18, 10726578 teaches a method for determining blockage of a vehicular camera (claim 4 and 5), the method comprising: providing a camera having an imaging sensor comprising a plurality of photosensor pixels (claim 4, lines 2-4); mounting the camera behind a windshield of a vehicle, the camera, when mounted behind the windshield of the vehicle, views through a portion of the windshield forward of the vehicle (claim 4, lines 8-12); providing a control at the vehicle, the control comprising an image processor (claim 4, lines 18-20); capturing frames of image data via the camera (claim 4, lines 39-64); providing captured frames of image data to the control (claim 4, lines 39-64); receiving at the control frames of image data captured by the camera and provided to the control (claim 4, lines 39-64); determining, via the control, at least one selected from the group consisting of (i) that the imaging sensor is totally blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, that the count of bright photosensor pixels remains below a threshold, and (ii) that the imaging sensor is partially blocked by determining, via processing by the image processor of a plurality of frames of image data captured by the camera, continuity of intensity variations in different regions of the imaging sensor (claim 4, lines 39-64); adapting, via the control, and responsive to determination of either total blockage of the imaging sensor of the camera or partial blockage of the imaging sensor of the camera, image processing by the image processor of frames of image data captured by the camera to accommodate (i) the determined total blockage of the imaging sensor of the camera or (ii) the determined 
In regards to claim 19, 10726578 teaches the method of claim 18, wherein the portion of the windshield comprises a portion cleaned by a windshield wiper of the vehicle (claim 4, lines 13-15).
In regards to claim 20, 10726578 teaches the method of claim 18, comprising at least in part controlling, via the control, and responsive at least in part to image processing by the image processor of frames of image data captured by the camera, a lane departure warning system of the vehicle and at least one selected from the group consisting of (i) an automatic high beam control system of the vehicle, (ii) a collision avoidance system of the vehicle, (iii) an object detection system of the vehicle and (iv) an adaptive front lighting system of the vehicle (claim 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER D BENNETT/           Examiner, Art Unit 2878